Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00528-CV

    IN RE VALERO ENERGY CORPORATION; Valero Refining-New Orleans, LLC; Valero
      Refining-Texas, L.P.; Valero Services, Inc.; Valero Unit Investments, LLC; Valero Retail
     Holdings, Inc.; Valero International Holdings, Inc.; and Valero Refining and Marketing Co.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 18, 2016, Relator filed a petition for writ of mandamus. The court has

considered the petition for writ of mandamus and is of the opinion that Relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-04253, styled Judith Albarran, et al. v. Koch Specialty Plant
Services, et al., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Michael E. Mery
presiding.